Citation Nr: 0929584	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-35 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the overpayment of VA pension benefits in the 
amount of $ 39,831.00 was validly created.

2.  Entitlement to waiver of overpayment of VA pension 
benefits in the amount of $ 39,831.00.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to 
October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 decision by the Committee 
on Waivers and Compromises of the Debt Management Center 
(Committee) at the Department of Veterans Affairs (VA) 
Regional Office/Pension Center in Milwaukee, Wisconsin.

A substantive appeal form received in November 2007 reflects 
that the Veteran requested a travel Board hearing.  A travel 
Board hearing was scheduled for May 2009 for which the 
Veteran, without good cause, failed to report.  

The claim of entitlement to waiver of recovery of 
indebtedness (overpayment) in the amount of $ 39,831.00 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Effective from June 1, 2001, the Veteran was awarded 
nonservice-connected pension benefits, including an 
additional allotment for his dependent spouse.  

2.  Letters from VA, including one issued in October 2001, 
informed the Veteran of the amount of his pension benefits 
and included VA Form 21-8764; this Form contained an 
explanation that pension is an income based program, that 
there was an obligation to report changes in family income 
immediately, and that a failure to do so would result in an 
overpayment of benefits which would have to be repaid.

3.  In March 2007, based on information showing that the 
Veteran's spouse had been receiving income from the Social 
Security Administration since 2001, which had not been 
reported, the Veteran's nonservice-connected pension benefits 
were discontinued effective from January 1, 2002, giving rise 
to an overpayment in the amount of $ 39, 831.00.

4.  The overpayment was validly created.


CONCLUSION OF LAWS

The charged indebtedness in the amount of $ 39, 831.00 was 
validly created.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. 
§§ 3.4, 3.57 (2008); Schaper v. Derwinski, 1 Vet. App. 430, 
434-35 (1991); VAOPGCPREC 6- 98 (April 24, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a waiver of overpayment of pension benefits 
in the amount of $ 39,831.00, representing the total amount 
of the debt owed.  While it appears that some of this amount 
may be have be recouped in accordance with Franklin v. Brown, 
5 Vet. App. 190 (1993), the Board must consider the entire 
amount of overpayment in the calculated amount of $ 39, 
831.00.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 
(2008).  The Board must make a determination as to the 
applicability of the VCAA to a particular claim.  See 
Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, noting that the statute at issue in such 
cases is found in Chapter 53, Title 38, United States Code, 
and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2008).  In March 2007, the Veteran was informed of the 
termination of pension benefits effective January 1, 2002, 
and the creation of the overpayment.  The Veteran filed a 
request for wavier of the overpayment in April 2007.  The RO 
provided the Veteran with a copy of a statement of the case 
(SOC) in September 2007.  The Board finds, therefore, that as 
a practical matter VA has informed the appellant of the 
evidence needed to substantiate his claim.

In addition, the RO obtained evidence concerning the 
Veteran's monthly income and expenses in order to determine 
whether recovery of the overpayment would result in undue 
financial hardship.  The appellant has cooperated in this 
effort.  The appellant provided evidence in April 2007, 
including a Financial Status Report (VA Form 20-5655), and 
has provided written arguments and statements in support of 
the claim.  Neither the Veteran nor his representative has 
identified any outstanding evidence pertinent to the claim.  
Thus, there has been adequate notification and development of 
the matter of the creation/validity of the debt under the 
relevant law.

Factual Background

In a letter from VA issued on October 2001, the Veteran was 
notified that nonservice-connected pension benefits had been 
granted effective from June 1, 2001.  In conjunction with 
being notified of the award of improved pension benefits in 
correspondence issued in October 2001, the Veteran was also 
provided with VA Form 21-8768, which advised him that he was 
obligated to provide prompt notice of any change in income or 
net worth or dependency status and that a failure to provide 
such information would result in the creation of an 
overpayment which would be subject to recovery.  It further 
stated that when reporting income, the total amount and 
source of all income received should be reported.  According 
to correspondence from VA dated in November 2001, the 
Veteran's spouse was added as a dependent, effective from 
June 1, 2001.  

In October 2001, January 2003, March 2003, the Veteran 
submitted Eligibility Verification Reports (EVR), on which he 
reported that he was married and indicated that neither he 
nor his spouse received any income from the Social Security 
Administration (SSA).  The same information was reported on a 
Financial Status Report received in April 2003. 

In December 2006, the Veteran was notified that information 
had been received from the SSA which indicated that his 
spouse had been eligible for SSA benefits since October 2001, 
and was presumed to have been receiving SSA benefits since 
November 2001, which was never reported to VA as income.  As 
a result, it was proposed that the Veteran's monthly pension 
benefits be reduced effective from December 1, 2001; and be 
stopped completely effective from March 1, 2002.  He was 
notified that this adjustment would result in an overpayment 
of benefits.

A report of contact dated in January 2007 indicated that VA 
personnel had spoken to the Veteran's wife who reported that 
she had in fact been receiving SSA benefits since 2001, and 
thought that this income was reported when she first started 
drawing it.  It requested that immediate action be taken to 
satisfy the debt.

In correspondence from VA to the Veteran dated in March 2007, 
he was advised of a proposal to discontinue pension benefits 
completely effective from January 2002.  It was noted 
therein, that the Veteran had responded to the December 2006 
correspondence from VA, requesting that immediate action be 
taken to adjust the benefit payments.  The Veteran was 
provided an audit of the account and notified that the 
proposed action would be undertaken.  Also in March 2007, the 
Veteran was informed that the total amount of the overpayment 
created was $ 39,831.00.

In April 2007, a decision was issued by the VA Committee 
denying the Veteran's request for a waiver.  The decision 
indicated that the Veteran was found to be free of fraud, 
misrepresentation or bad faith.  It was explained that the 
standards of equity and good conscience were applied, which 
indicated that: (1) the Veteran had significant fault in the 
creation of the debt; (2) the failure to report changes in 
income resulted in the payment of VA benefits to which he was 
not entitled; (3) repayment of the debt would not defeat the 
intended purpose of the benefits.  The Committee explained 
that these factors outweighed any claimed financial hardship. 

However, in a Statement of the Case (SOC) issued in September 
2007, the Veteran's waiver request was denied and in effect 
precluded, based on a finding of misrepresentation.  The 
determination made by VA in September 2007 is inconsistent 
with the decision which had been previously made in April 
2007.  The discrepancy between these decisions was not 
explained in the SOC or in any other document. 

Analysis

In determining whether a waiver of overpayment is 
appropriate, VA's (and the Board's) inquiry is focused on 
three distinct questions.  First, VA must determine if the 
overpayment at issue was validly created.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before 
adjudicating a waiver application, the lawfulness of the 
overpayment must first be decided); see also VAOPGCPREC 6-98 
(holding that where the validity of the debt is challenged, 
that issue must be developed before the issue of entitlement 
to a waiver of the debt can be considered).  For obvious 
reasons, in the absence of a valid debt, no further inquiry 
is necessary.

Second, if the debt is valid, VA must determine if fraud, 
misrepresentation or bad faith played a role in its creation.  
If it did, waiver of the overpayment is automatically 
precluded, and further analysis is not warranted.  See 38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965(b) (2008); see also Ridings v. Brown, 6 Vet. App. 544 
(1994) (holding that the Board must independently address the 
matter of bad faith before addressing whether waiver would be 
appropriate).

Finally, after it has been determined that the debt is valid 
and that fraud, misrepresentation and/or bad faith had no 
part in its creation, VA must then consider whether 
collection of the debt would be against equity and good 
conscience.  See 38 U.S.C.A. § 5302(b) (West 2002); 38 C.F.R. 
§§ 1.962, 1.963, 1.965 (2008).  The resolution of this 
question involves the consideration of various elements 
including, inter alia, the fault of the debtor, the fault of 
VA, undue hardship, unjust enrichment, whether collecting the 
debt would defeat the purpose of the benefit, and whether the 
Veteran changed his position to his detriment as a result of 
the overpayment.

There is no question that there was an overpayment of VA 
pension benefits.  The Board must initially determine whether 
that overpayment was validly created.  The Court has held 
that before adjudicating a waiver application, the lawfulness 
of the overpayment must first be decided.  Essentially, 
neither the Veteran nor his representative has presented any 
argument regarding the validity or amount of the debt. 

VA pays to each veteran of a period of war, and is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension by rates proscribed by statute.  38 
U.S.C.A. § 1521(a).  The maximum rates for improved pension 
are reduced by the amount of the veteran's annual income.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  Except for 
specifically enumerated exclusions, "all payments of any kind 
or from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived, 
irrespective of whether the waiver was made pursuant to 
statute, contract or otherwise) shall be included" within the 
definition of annual income.  38 U.S.C.A. § 1503(a); See also 
38 C.F.R. §§ 3.260, 3.261, 3.262.

"Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded...." 38 C.F.R. § 
3.271(a).  Compensation paid by the SSA will be considered 
income as received.  38 C.F.R. § 3.271(g).

In this case, the debt at issue arose in conjunction with the 
Veteran's receipt of non service-connected pension benefits 
with an additional allowance for his dependent spouse, which 
were granted effective from June 1, 2001.  Specifically, it 
was created due to the Veteran's failure to report income 
received by his spouse from the SSA, from 2001 forward, 
despite being advised by VA in 2001 of the requirement to do 
so.  The record reflects that the Veteran's spouse herself 
has acknowledged receiving income from SSA from 2001 forward.  
The Board additionally observes that the amount of the 
overpayment, $ 39,831.00, appears to have been correctly 
calculated, based on an audit of the account provided for the 
Veteran in March 2007, nor has the amount of the debt been 
challenged in this case.  Accordingly, the validity and 
creation of the indebtedness is affirmed by the Board


ORDER

The overpayment of VA pension benefits in the amount of $ 39, 
831, was validly created and represents an accurate amount of 
the debt.


REMAND

Having established herein that the debt at issue in the 
amount of $39, 831.00 was validly created, VA must then 
consider anew, in the first instance at the level of the 
Agency of Original Jurisdiction (AOJ), whether there was 
fraud, misrepresentation and/or bad faith on the part of the 
Veteran in its creation, or whether collection of the debt 
would be against equity and good conscience.  See 38 U.S.C.A. 
§ 5302(b) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2008). 

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 
1.962, 1.963(a), 1.965(b).  It is the Board's responsibility 
to consider the matter of bad faith on a de novo basis.

The term "bad faith" generally describes unfair or deceptive 
dealing by someone who seeks to gain by such dealing at 
another's expense. An appellant's conduct in connection with 
an overpayment exhibits bad faith if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government.  See Richards v. Brown, 9 Vet. App. 255 (1996); 
38 C.F.R. § 1.965(b).

More recently, the Court has defined "bad faith" as "unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense."  See Reyes v. Nicholson, 21 Vet. App. 
370, 377 (2007).  The Court held that VA's interpretation of 
the statutory term "bad faith" (requiring an affirmative 
showing that (1) the appellant's conduct was undertaken with 
an intent to seek an unfair advantage, (2) with knowledge of 
the likely consequences, and (3) that resulted in a loss to 
the government) is consistent with the legislative intent of 
Congress and not plainly erroneous.  Id.; see also 38 C.F.R. 
§ 1.965(b)(2).  

In the absence of fraud, bad faith, or misrepresentation, the 
resolution of the question involves the consideration of 
various elements concerning equity and good conscience 
including, inter alia, the fault of the debtor, the fault of 
VA, undue hardship, unjust enrichment, whether collecting the 
debt would defeat the purpose of the benefit, and whether the 
veteran changed his position to his detriment as a result of 
the overpayment as enumerated under 38 C.F.R. § 1.965.  

As was noted earlier, in a decision issued in April 2007, the 
Committee determined that the Veteran had not demonstrated 
fraud, misrepresentation or bad faith in creating the 
overpayment at issue.  The standards of equity and good 
conscience as enumerated under 38 C.F.R. § 1.965 were applied 
to the case, and it was determined that a waiver of the debt 
was not warranted.  Subsequently, in a Statement of the Case 
(SOC) issued in September 2007, the Veteran's waiver request 
was denied and in effect precluded, based on a finding of 
misrepresentation.  The Board observes that while the 
provisions of 38 C.F.R. § 1.965 were provided in the SOC, the 
actual elements of equity and good conscience were not in any 
way applied or discussed in conjunction with that decision.  
In essence, the determination made by VA in September 2007, 
is entirely inconsistent with the decision which had been 
previously made in April 2007.  The committee must reconcile 
the conflicting findings in these separate decisions with an 
adequate discussion of the applicable laws, regulations, and 
relevant facts.

Hence, a remand is required.  In this regard, the Board notes 
that additional evidence pertinent to the claim was added to 
the file in 2008, subsequent to the issuance of the September 
2007 SOC.  This evidence was not accompanied by a waiver.  
Hence, it must be considered upon readjudication of the 
claim.  See 38 C.F.R. §§ 19.9, 20.1304 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The Committee shall readjudicate the 
Veteran's claim for waiver of overpayment 
of pension benefits in the amount of $ 
39,831.00, in order to reconcile earlier 
conflicting decision and determine the 
following: 

a) whether the Veteran committed 
fraud, bad faith, or 
misrepresentation in creating the 
overpayment; or; 

b) in the absence of fraud, bad 
faith, or misrepresentation, to 
address all of the principles in 
evaluating of equity and good 
conscience. 

2.  In determining whether the Veteran is 
entitled to a waiver of indebtedness, the 
Committee shall consider consideration of 
additional evidence added to the file 
since the issuance of the SOC in 
September 2007.  

3.  If any benefit on appeal remains 
denied the Veteran should be provided a 
supplemental statement of the case and be 
given the legally requisite opportunity 
to respond.  The claims folder should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


